Clarke, Justice.
1. This court has determined that this is a proper case for application of Rule 59.
2. The court finds, that this appeal was taken for delay only and the clerk is directed to enter an award for damages in favor of the appellee upon the remittitur. Code Ann. § 6-1801. The damages are to be computed according to the following procedure: First, take the total amount of the sales price of Hunt’s interest in the executory trust. Second, deduct therefrom such amount as has been previously paid into the registry of the court. Third, to this result apply a factor of ten percent (10 %), which ten percent (10 %) shall be the amount of the damages.

Judgment affirmed without opinion pursuant to Rule 59.


All the Justices concur, except Jordan, C. J., who dissents from award of damages.